UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2008


TYRONE HURT,

             Plaintiff - Appellant,

              v.

U.S. CONSTITUTION; REV. WILLIAM T. BOOKER; ALL NATIONAL
CLERGY; UNITED STATES OF AMERICA; DONALD TRUMP, President of
the United States; THE WHITE HOUSE; UNITED STATES SENATE; UNITED
STATES HOUSE OF REPRESENTATIVES; INTERNATIONAL CRIMINAL
COURTS; INTERNATIONAL PEACE COURT,

             Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Malcolm J. Howard, Senior District Judge. (5:17-mc-00029-H)


Submitted: September 11, 2018                               Decided: September 20, 2018


Before KEENAN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       We previously dismissed this appeal for failure to prosecute, 4th Cir. Local R. 45.

Tyrone Hurt moves to reopen the appeal. We grant the motion to reopen.

       Turning to the merits of the appeal, Hurt appeals the district court’s order

dismissing his civil complaint. We have reviewed the record and find that this appeal is

frivolous. Accordingly, we deny leave to proceed in forma pauperis and dismiss the

appeal for the reasons stated by the district court.     Hurt v. U.S. Constitution, No.

5:17-mc-00029-H (E.D.N.C. Aug. 21, 2017). The motions for appointment of counsel

and for initial hearing en banc are denied. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            2